Citation Nr: 1244163	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, claimed as elevated blood pressure.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for headaches, also claimed as a head condition.  

5.  Entitlement to service connection for ear problems.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION


The Veteran served on active duty from July 1951 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in March 2012 for additional development.  

The Board has recharacterized the issues pertaining to tinnitus, hearing loss and headaches. As discussed in the remand below, upon reexamination of the record, the Board has ascertained that the issues for service connection for tinnitus, hearing loss and headaches have been pending on appeal from the date of the Veteran's original September 1976 claim. A July 1977 rating decision confirmed an earlier denial of service connection for these issues, the Veteran filed a notice of disagreement (NOD) in October 1977, and a statement of the case (SOC) was not issued with respect to these claims. Therefore these claims are not new and material evidence claims but rather, claims for service connection which have been pending on appeal.  Friedsam v. Nicholson, 19 Vet. App. 555 (2006) (observing that a defect in jurisdiction may be raised at any time it is noted); citing Barnett v. Brown, 83 F. 3d 1380 (Fed.Cir. 1996) (holding that a "statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits," and that "a potential jurisdictional defect may be raised by the court or tribunal, sua sponte, or by any party at any stage in the proceedings, and once apparent, must be adjudicated"). 

Because this recharacterization serves to relieve the Veteran of the obligation to provide new and material evidence, the Veteran is not prejudiced by this action. 

As a final decision had been issued on the claim of service connection for hypertension, which was denied by a September 1986 Board decision, the current hypertension claim on appeal is properly characterized as a new and material evidence claim.  

A review of the Virtual VA paperless claims processing system reflects that additional VA medical records from January 1999 to January 2012 have been added to the present appeal.  A supplemental statement of the case (SSOC) was issued in October 2012, which addressed this additional evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for tinnitus, hearing loss and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of May 1997, the RO denied service connection for hypertension; this decision is final.  

2.  The evidence added to the record since the May 1997 RO decision was previously submitted to agency decisionmakers, is cumulative or redundant and, by itself or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for hypertension.  


CONCLUSION OF LAW

Subsequent to the final May 1997 rating decision, new and material evidence has not been presented to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in April 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in April 2009, pertaining to the downstream disability rating and effective date elements of his claims and was furnished an SOC in August 2010 with subsequent readjudication in October 2011 and October 2012 SSOCs.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.





In addition, the April 2009 letter informed the Veteran:

You were previously denied service connection for elevated blood pressure.  You were notified of the decision on January 26, 1977.  The appeal period for that decision has expired and the decision is final.  In order for us to reconsider this issue, we need new and material evidence.  Your claim was previously denied because [this condition] neither occurred in nor [was] aggravated by service.  Therefore the evidence you submit must relate to this fact.

New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim.

VA will make reasonable efforts to help you obtain currently existing evidence, we cannot provide a medical examination or obtain a medical opinion until your claim is successfully reopened.

To qualify as new, the evidence must currently exist and be submitted to VA for the first time.  

In order to qualify as material, the additional existing evidence must pertain to the reason your claim was previously denied.

In the context of a claim to reopen, the VCAA also requires the Secretary to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As describe above, the Veteran was notified of the Kent requirements in April 2009. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's Report of Separation Form (DD form 214), a service separation examination, service morning reports from April 1952 and June 1952, private medical records, VA outpatient treatment reports, a VA examination, a lay statement from the Veteran's fellow service member and statements from the Veteran and his representative.  

Certain of the Veteran's service treatment records are not available.  In October 1976, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), including treatment records from Wiesbaden Air Base in Germany and the Veteran's enlistment examination.  In December 1976, NPRC informed VA that the requested records were not on file at NPRC and the records may have been destroyed in a July 1973.  The RO notified the Veteran that his service treatment records were not located and requested that the Veteran submit any service treatment records in his possession.  In February 2011, VA sent another request to NPRC for active duty inpatient clinical records from the U.S. Air Force (USAF) Hospital in Wiesbaden, Germany, dated from April 1952 to June 1952.  In a February 2011 response, NPRC reported that Army or Air Force records from the period requested were destroyed in the 1973 fire at NPRC.  In a February 2011 memorandum to the file, VA determined: "All efforts to obtain the needed treatment records [outpatient clinical records from the USAF Hospital in Wiesbaden, Germany from April 1952 to June 1952] have been exhausted; further attempts are futile and that, based on these facts, the record is not available."  The Veteran was notified that his service treatment records were destroyed in a fire in an August 2011 letter from the RO.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In an August 2011 letter, the RO informed the Veteran that the record was fire-related and requested that the Veteran send copies of any records he has in his possession or any other relevant evidence. 

In the March 2012 remand, the Board found that the letter did not advise the Veteran that he could provide information from alternate sources such as statements from military medical personnel (nurses, medics, corpsmen, doctors); "buddy" statements or affidavits from people who knew him while he was in service and knew of any disability the Veteran had while he was on active duty; state or local accident and police reports; employment physical examinations; medical evidence from hospitals, clinics, and private physicians by which, or by whom, he was treated after service; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.  The Veteran has responded in November 2012 statements that he had sent VA every medical report he had in his possession.  

As noted above, this case was previously remanded by the Board in March 2012 to provide the Veteran with an adequate notice of alternative forms of evidence to support his claim and to request the Veteran to identify all records of VA and non-VA health care providers who had treated him for any ear disabilities, to include labyrinthitis with vertigo, hearing loss, tinnitus, hypertension and headaches.  As this notice was provided in March 2012, the development requested by the March 2012 remand has now been satisfactorily completed and substantially complied with respect to the claims on appeal.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).




Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for hypertension in May 1997, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).




Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

In May 1997, the RO denied the Veteran's claim for service connection for hypertension, finding that no new and material evidence had been received demonstrating the conditions were incurred in service and had continued to the present time.  See RO Notices, dated March 1997 and May 1997.  The evidence of record at the time of the May 1997 RO decision included the Veteran's DD form 214, a service separation examination, service morning reports, a July 1976 VA examination, private physicians' statements from January 1977 and July 1977, a March 1985 lay statement by a fellow service member, an undated photograph, a November 1985 statement by a private physician and testimony provided in a November 1985 RO hearing.  

The Veteran's DD form 214 reflects that his military occupational specialty (MOS) was listed as specialty number 55231 with a related civilian occupation of "APR PAINTER" (apprentice painter).  He also had one year, eleven months and eight days of foreign and/or sea service noted.  A December 1953 separation examination revealed no abnormalities of the heart or vascular system and the Veteran's blood pressure was recorded at 118 systolic over 76 diastolic (118/76).  Service morning reports from April 1952 and June 1952 reflect that the Veteran had been excused from duty on three occasions while at Wiesbaden Air Force Base in Germany.  

A July 1976 VA examination reflects that the Veteran complained, in part, of high blood pressure, which he reported having while in Germany and France.  He also stated he was hospitalized in France in 1951 and 1952 and taken to a hospital in Wiesbaden, Germany for his blood pressure.  The Veteran reported he still had the same symptoms he had in France and Germany.  The July 1976 blood pressure readings were recorded at 160/96 while sitting, 180/90 while recumbent, 170/94 while standing, 190/106 with sitting after exercise and 180/100 within two minutes after exercise.  The Veteran was diagnosed with headache and hearing loss, etiology unknown, and was recommended to have an ear, nose and throat (ENT) evaluation and audiogram.  

In January 1977 letters, private physicians, William A. Stout, M.D. and Ross M. Williamson, M.D. both reported that they had treated the Veteran after his discharge from the Air Force in 1954, in part, for blood pressure; that the Veteran was given regular check-ups and medication for his symptoms and that he was still having trouble with his blood pressure.  

A July 1977 private medical report entitled "Report of Attending Physician" revealed that the Veteran's reported history included treatment shortly after discharge from the Air Force for moderate blood pressure elevation, among other complaints.  Physical findings indicated the Veteran's blood pressure was 180/100.  He was diagnosed, in part, with moderate hypertension.  

A March 1985 lay statement was provided by D.H.H., who stated that he was associated with the Veteran while serving in the Air Force and stationed in Germany and France from 1951 to 1954.  He stated he first met the Veteran in 1951 at an Air Base in Fort Benning, Georgia and, at that time, the Veteran appeared to be in good health and had no problems of which he was aware.  D.H.H. reported that he and the Veteran were transferred with their Air Force squadron to Wiesbaden Air Base in Germany in January 1952 and then to Toul Rosieve Air Force Base in France in the summer of 1952.  During their time in France, D.H.H. stated that he noticed the Veteran started to experience severe hypertension; he was treated on several occasions for this condition and was then transferred to the Air Force Hospital in Wiesbaden, Germany.  D.H.H. alleged that the Veteran continued to have problems with hypertension until separation from service.

The Veteran testified at a hearing at the RO in November 1985.  He reported that he was a small equipment operator, he worked with "diesels on the flight line" while he was in service and he had the occasion to be on the flight line during the "cranking of airplanes and their engines."  The Veteran stated he first developed physical problems in the spring of 1952, when he went to sick call for dizziness.  He also testified that the first problems he developed in service included dizziness and headaches, he was first treated in the Rosieve Air Force Base in France and he was admitted to the hospital for his symptoms.  The Veteran stated he was then transferred to Wiesbaden, Germany for treatment of symptoms including elevated blood pressure and that he received continued medication and testing for these symptoms.  He reported that he was again hospitalized in November 1952 for problems with blood pressure, in part, and that he continued to have the same problems in service and since his discharge from active service.  Finally, the Veteran testified that he sought treatment for his symptoms, including high blood pressure, within weeks of his separation from service.  

In a November 1985 statement, Dr. Williamson reported that he treated the Veteran in January 1954, in part, for high blood pressure.  He noted that the Veteran was first treated in January 1954 and that his blood pressure was high.  While Dr. Williamson stated he did not keep records from that time, he did remember the Veteran's case.  He also reported that the Veteran was provided medication in January 1954 for his blood pressure.  Dr. Williamson stated the Veteran had come in every month for blood pressure checks, which was still "running high" and he was kept on medication for his symptoms.  

The Veteran also submitted an undated photograph labelled Wiesbaden Hospital, in which he sat next to a nurse.  

The new evidence of record submitted after the May 1997 RO decision includes the Veteran's lay statements and private and VA medical records from January 1999 to January 2012.  In statements presented throughout the duration of the appeal, the Veteran has maintained that his current conditions began during his active service and have continued since that time.  Private and VA medical records from January 1999 to January 2012 reflect that the Veteran has been treated for and diagnosed with hypertension.  

The newly received evidence, when considered in conjunction with the previous evidence of record, does not relate to an unestablished fact regarding that hypertension was not incurred in or aggravated by service.  Although new, the evidence does not relate to unestablished facts necessary to substantiate the claim for service connection in a way that would raise a reasonable possibility of substantiating the previously denied claims.  The newly received evidence reflects that the Veteran is currently being treated for hypertension and he continues to reiterate his contentions that this condition began in service and has continued since that time, which had been previously established in the record.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

Therefore, as the evidence is considered cumulative and redundant of the evidence of record at the time of the final May 1997 RO decision and does not furnish a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension, this claim is not reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the claim for service connection for hypertension is not reopened; and the appeal is denied.


REMAND

In an January 1977 rating decision, the RO denied service connection for tinnitus, hearing loss and headaches.  Notice of this rating decision was sent to the Veteran in January 1977.  In April 1977 and July 1977, the Veteran submitted additional evidence and the claim was again denied by a July 1977 rating decision, which confirmed the prior denial of service connection for these issues.  The Veteran filed a notice of disagreement (NOD) with this rating decision in October 1977 - specifically referring to his pending "claims."  Thereafter, no SOC had been issued with respect to these claims.  

The Board is cognizant of the delay occasioned by this remand. However, when a jurisidictional defect or other similar issues arise, the Board must undertake corrective action. 

As there is a timely NOD but the RO has not yet issued an SOC and the Veteran has not had the opportunity to file a substantive appeal as to these issues dating back from his original September 1976 claim, these claims must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Id.  As noted above, such action is warranted in this case.  

The claim of service connection for ear problems is inextricably intertwined with the claims for service connection for tinnitus, hearing loss and headaches being remanded and the adjudication of this claim may depend on the outcome of the claims for service connection for tinnitus, hearing loss and headaches.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Furnish the Veteran and his representative a STATEMENT OF THE CASE (SOC) that addresses the issues of service connection for tinnitus, hearing loss and headaches, in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2012), and addressing all evidence of record submitted since submission of the claim denied in January 1977.  These discrete issues should be returned to the Board ONLY IF the Veteran files a timely substantive appeal with respect to these issues.  

2.  As the Veteran's claim for service connection for ear problems is inextricably intertwined with these issues, its outcome is dependent on the outcome of these claims.  If the Veteran files a timely substantive appeal with respect to the issues of service connection for tinnitus, hearing loss and headaches, the claim for service connection for ear problems should also be recertified on appeal to the Board.  

If the Veteran does not file a timely substantive appeal on the issues of service connection for tinnitus, hearing loss and headaches, the claim for service connection for ear problems should be returned to the Board for further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


